

 
Exhibit 10.2






AMENDED AND RESTATED


 
PURCHASE AND CONTRIBUTION AGREEMENT






Dated as of October 10, 2013






Among




LEXMARK INTERNATIONAL, INC.


 
and


 
PERCEPTIVE SOFTWARE, LLC




as Sellers


and


LEXMARK RECEIVABLES CORPORATION


as Purchaser


                                                            
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page

 PRELIMINARY STATEMENTS  1

 

 Article I DEFINITIONS  1

   SECTION 1.01  Certained Defined Terms  1    SECTION 1.02  Other Terms  10

 

 Article II AMOUNTS AND TERMS OF THE PURCHASES AND CONTRIBUTIONS 10

   SECTION 2.01  Facility  10    SECTION 2.02  Making Purchases 10    SECTION
2.03  Collections  11    SECTION 2.04  Settlement Procedures  12    SECTION 2.05
 Payments and Computations, Etc.  12    SECTION 2.06  Contributions  13

 

 Article III CONDITIONS OF PURCHASES 13

   SECTION 3.01  Conditions Precedent to Initial Purchase from Seller 13  
 SECTION 3.02  Conditions Precedent to All Purchases  14

 

 Article IV REPRESENTATIONS AND WARRANTIES  15

   SECTION 4.01  Representations and Warranties of the Sellers 15

 

 Article V COVENANTS  18

   SECTION 5.01  Covenants of the Seller  18    SECTION 5.02  Grant of Security
Interest  22    SECTION 5.03  Covenant of the Sellers and the Purchaser  22

 

 Article VI ADMINISTRATION AND COLLECTION  23

   SECTION 6.01  Designation of Collection Agent 23    SECTION 6.02  Duties of
Collection Agent 23    SECTION 6.03  Collection Agent Fee 25    SECTION 6.04
 Certain Rights of the Purchaser  25    SECTION 6.05  Rights and Remedies 25  
 SECTION 6.06  Transfer of Records to Purchaser  26

 

 Article VII EVENTS OF TERMINATION  27

   SECTION 7.01  Events of Termination 27

 

Article VIII INDEMNIFICATION  29

   SECTION 8.01  Indemnities by the Sellers 29

 

 Article IX MISCELLANEOUS  31

   SECTION 9.01  Amendments, Etc. 31    SECTION 9.02  Notices, Etc. 31  
 SECTION 9.03  Binding Effect, Assignability  31

 

i
 

--------------------------------------------------------------------------------

 

Page
 

   SECTION 9.04  Costs, Expenses and Taxes 32    SECTION 9.05  No Proceedings 32
   SECTION 9.06  Confidentiality 32    SECTION 9.07  GOVERNING LAW  33  
 SECTION 9.08  Third Party Beneficiary 33    SECTION 9.09  Execution in
Counterparts 33    SECTION 9.10  Amendment and Restatement of Original Agreement
33

 
EXHIBITS
 

 EXHIBIT A  Credit and Collection Policy  EXHIBIT B  Lock-Box Banks  EXHIBIT C
 Form of Promissory Note for Deferred Purchase Price  EXHIBIT D  Form of
Promissory Note for Purchaser Loans  EXHIBIT E  Form of Monthly Report  EXHIBIT
F  Form of Weekly Report  EXHIBIT G  Form of Daily Report

 
 


ii
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
 
PURCHASE AND CONTRIBUTION AGREEMENT
 


 
Dated as of October 10, 2013
 
LEXMARK INTERNATIONAL, INC., a Delaware corporation (“Lexmark International”),
PERCEPTIVE SOFTWARE, LLC, a Delaware limited liability company (“Perceptive” and
together with Lexmark International, collectively, the “Sellers”, each
individually, a “Seller”), and LEXMARK RECEIVABLES CORPORATION, a Delaware
corporation (the “Purchaser”), agree as follows:
 
PRELIMINARY STATEMENTS.  (1) Certain terms which are capitalized and used
throughout this Agreement (in addition to those defined above) are defined in
Article I of this Agreement.
 
(2)           Each Seller has Receivables that it wishes to sell to the
Purchaser, and the Purchaser is prepared to purchase such Receivables on the
terms set forth herein.
 
(3)           Lexmark International may also wish to contribute Receivables to
the capital of the Purchaser on the terms set forth herein.
 
(4)           Lexmark International and the Purchaser are parties to a Purchase
and Contribution Agreement, dated as of October 22, 2001, as heretofore amended
(as so amended, the “Original Agreement”), pursuant to which, on the terms and
subject to the conditions set forth therein, Lexmark International has sold
Receivables to Purchaser and contributed Receivables to the capital of the
Purchaser.
 
(5)           The parties hereto wish to amend and restate the Original
Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree that the Original Agreement shall be
amended and restated in its entirety as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 
 
 

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” means, on any date, a fluctuating rate of interest per
annum equal to the higher of:
 
(a)  the rate of interest most recently announced by The Bank of
Tokyo-Mitsubishi UFJ, Ltd. in New York, New York as its Prime Rate; or
 
(b)  the Federal Funds Rate most recently determined by BTMU, plus 1.00%.
 
The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by The Bank of Tokyo-Mitsubishi UFJ, Ltd. or BTMU in
connection with extensions of credit.
 
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, a Japanese
banking corporation acting through its New York Branch.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York City.
 
“Cash Control Triggering Event” has the meaning set forth in the Sale Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.
 
“Collection Agent Default” has the meaning set forth in the Sale Agreement.
 
“Collection Agent Fee” has the meaning specified in Section 6.03.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and any
Collections of such Receivable deemed to have been received pursuant to
Section 2.04.
 
“Contract” means an agreement between a Seller and an Obligor, substantially in
the form of one of the written contracts or (in the case of any open account
agreement) one of the invoices approved by the Purchaser, pursuant to or under
which such Obligor shall be obligated to pay for merchandise, insurance or
services from time to time.
 
“Contributed Receivable” has the meaning specified in Section 2.06.
 
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Sellers in effect on the date of this Agreement
and described in Exhibit A hereto, as modified in compliance with this
Agreement.
 
“Credit Facility” means the Credit Agreement, dated as of January 18, 2012, by
and among Lexmark International as borrower, the lenders party thereto, JPMorgan
 
2
 

--------------------------------------------------------------------------------

 
 
Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as Syndication Agent,
and SunTrust Bank and BTMU, as Co-Documentation Agents, as amended, restated,
modified or supplemented from time to time, and all agreements, documents and
instruments executed in connection therewith together with any replacement
facility or refinancing thereof entered into by Lexmark International.
 
“Daily Report” means a report in substantially the form of Exhibit G hereto and
containing such additional information as the Purchaser may reasonably request
from time to time, furnished by the Collection Agent to the Purchaser pursuant
to Section 6.02(b)(iii) following the occurrence of a Level II Downgrade Event.
 
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business consistent with past practices), (iv) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, and (v) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (iv) above.
 
“Debt Rating” for any Person, means the rating by S&P or Moody’s of such
Person’s long-term public senior unsecured non-credit-enhanced debt.
 
“Defaulted Receivable” means a Receivable:
 
(i)       as to which any payment, or part thereof, remains unpaid for 91 or
more days from the original due date for such payment;
 
(ii)  as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.01(g); or
 
(iii)     which, consistent with the Credit and Collection Policy, would be
written off the applicable Seller’s books as uncollectible.
 
“Deferred Purchase Price” means the portion of the Purchase Price of Purchased
Receivables purchased on any Purchase Date from a Seller exceeding the amount of
the Purchase Price under Section 2.02 to be paid in cash to such Seller, which
portion when added to the cumulative amount of all previous Deferred Purchase
Prices for the Sellers (after giving effect to any payments made on account
thereof) shall not exceed 40% of the Outstanding Balance of the Transferred
Receivables at such time.  The obligations of the Purchaser in respect of the
Deferred Purchase Price shall be evidenced by the Purchaser’s subordinated
promissory note to each Seller in the form of Exhibit C hereto.
 
“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall cease to be a Designated Obligor upon three Business Days’
notice by the Purchaser to the Sellers.
 
3
 

--------------------------------------------------------------------------------

 
 
“Dilution” means, with respect to any Receivable, any reductions, adjustments or
cancellation in the Outstanding Balance of such Receivable as a result of any
defective, rejected, or returned merchandise or services or failure by the
applicable Seller to deliver any merchandise or provide any services or
otherwise to perform under the underlying Contract or invoice, any change in the
terms of or cancellation of a Contract or invoice, or any cash discount,
discount for quick payment or other adjustment or setoff.
 
“Discount” means, in respect of each Purchase, 0.34% of the Outstanding Balance
of the Receivables that are the subject of such Purchase; provided, however, the
foregoing Discount may be revised prospectively by request of either of the
parties hereto to reflect changes in recent experience with respect to
write-offs, timing and cost of Collections and cost of funds, provided that such
revision is consented to by each of the parties (it being understood that each
party agrees to duly consider such request but shall have no obligation to give
such consent).
 
“Eligible Receivable” means a Receivable:
 
(i)       the Obligor of which is a United States resident (and shall include
without limitation, Government Obligors, state and local governments of
jurisdictions located in the United States, or any agency or subdivision
thereof) and is not an Affiliate of any of the parties hereto;
 
(ii)      the Obligor of which, at the later of the date of this Agreement and
the date such Receivable is created, is a Designated Obligor;
 
(iii)     which is not a Defaulted Receivable and the Obligor of which is not
the Obligor of any Defaulted Receivables which in the aggregate constitute 25%
or more of the aggregate Outstanding Balance of all Receivables of such Obligor;
 
(iv)     which, according to the Contract related thereto, is required to be
paid in full within 90 days of the original billing date therefor;
 
(v)      which is an obligation representing all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended, and the nature of which is such that
its purchase with the proceeds of notes would constitute a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;
 
(vi)      which is an “account” within the meaning of Article 9 of the UCC of
the applicable jurisdictions;
 
(vii)     which is denominated and payable only in United States dollars in the
United States;
 
(viii)    which arises under a Contract which, together with such Receivable, is
in full force and effect and constitutes the legal, valid and binding obligation
of the Obligor of such Receivable and is not subject to any Adverse
 
4
 

--------------------------------------------------------------------------------

 
 
Claim or any dispute, offset, counterclaim or defense whatsoever (except the
potential discharge in bankruptcy of such Obligor);
 
(ix)     which, together with the Contract related thereto, does not contravene
in any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto or the
Collection Agent is in violation of any such law, rule or regulation in any
material respect;
 
(x)       Intentionally omitted;
 
(xi)      which was generated in the ordinary course of the applicable Seller’s
business;
 
(xii)     which has not been extended, rewritten or otherwise modified from the
original terms thereof (except as permitted by Section 6.02(c));
 
(xiii)    the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation; and
 
(xiv)    which satisfies all applicable requirements of the Credit and
Collection Policy.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the applicable Seller, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Seller or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by a Seller or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by a Seller or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal form any Plan or Multiemployer Plan; or (g) the receipt by a Seller
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from a Seller or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a
 
5
 

--------------------------------------------------------------------------------

 
 
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Event of Termination” has the meaning specified in Section 7.01.
 
“Excluded Receivable Account Debtor”  means each Person listed in a side letter
among the Purchaser, the Collection Agent, the Program Agent (as defined in the
Sale Agreement) and each Investor Agent (as defined in the Sale Agreement), as
such side letter may be amended from time to time in accordance with the Sale
Agreement.
 
“Excluded Receivables” means the indebtedness of (i) an Excluded Receivable
Account Debtor, (ii) any Obligor located outside of the fifty states of the
United States and the District of Columbia, but solely to the extent such
indebtedness arises from goods having a final destination or services rendered
exclusively outside of the fifty states of the United States and the District of
Columbia and (iii) any Obligor of the managed print services business of a
Seller, resulting from a capital lease or other lease of merchandise, any
services or insurance in connection with, or otherwise related to, a capital
lease or other lease, in each case resulting from the provision or sale of
merchandise, insurance or services by a Seller under a Contract.
 
“Facility” means the willingness of the Purchaser to consider making Purchases
of Receivables from the Sellers from time to time pursuant to the terms of this
Agreement.
 
“Facility Termination Date” means the earliest of (i) the “Facility Termination
Date” (as defined in the Sale Agreement), (ii) the date of termination of the
Facility pursuant to Section 7.01, (iii) the date which the Sellers designate by
at least two Business Days’ notice to the Purchaser, and (iv) the Commitment
Termination Date (as defined in the Sale Agreement).
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to:
 
(a)       the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or
 
(b)       if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by BTMU
from three federal funds brokers of recognized standing selected by it.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“General Trial Balance” of a Seller on any date means such Seller’s accounts
receivable trial balance (whether in the form of a computer printout, magnetic
tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such
 
6
 

--------------------------------------------------------------------------------

 
 
Obligors on such date together with the aged Outstanding Balances of such
Receivables, in form and substance satisfactory to the Purchaser.
 
“Government Obligor” means an Obligor which is the federal government of the
United States of America or a subdivision or agency thereof.
 
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
 
“Indemnified Amounts” has the meaning specified in Section 8.01.
 
“Level I Downgrade Event” means the Debt Rating of Lexmark International is
rated lower than BBB- by S&P or lower than Baa3 by Moody’s (and includes each
Level II Downgrade Event).
 
“Level II Downgrade Event” means the Debt Rating of Lexmark International is
rated lower than BB by S&P or lower than Ba2 by Moody’s.
 
“Lock-Box Account” means a post office box administered by a Lock-Box Bank or an
account maintained at a Lock-Box Bank for the purpose of receiving Collections.
 
“Lock-Box Agreement” means an agreement among one or more of the Sellers, the
Purchaser (and/or its assignees and designees) and a Lock-Box Bank, in form and
substance satisfactory to the Purchaser (or its assignees or designees),
granting control over each Lock-Box Account to the Purchaser (or its assignees
or designees).
 
“Lock-Box Bank” means any of the banks holding one or more Lock-Box Accounts.
 
“Monthly Report” means a report in substantially the form of Exhibit E hereto
and containing such additional information as the Purchaser may reasonably
request from time to time, furnished by the Collection Agent to the Purchaser
pursuant to Section 6.02(b)(i).
 
“Multiemployer Plan” means a Multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Obligor” means a Person obligated to make payments to a Seller pursuant to a
Contract.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association,
 
7
 

--------------------------------------------------------------------------------

 
 
joint venture or other entity, or a government or any political subdivision or
agency thereof.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Seller or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 or ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Purchase” means a purchase by the Purchaser of Receivables from a Seller
pursuant to Article II.
 
“Purchase Date” means each day on which a Purchase is made pursuant to
Article II.
 
“Purchase Price” for any Purchase means an amount equal to the Outstanding
Balance of the Receivables that are the subject of such Purchase as set forth in
the applicable Seller’s General Trial Balance, minus the Discount for such
Purchase.
 
“Purchased Receivable” means any Receivable which is purchased by the Purchaser
pursuant to Section 2.02.
 
“Purchaser Loan” means any loan made by the Purchaser, at its option, to a
Seller, upon such Seller’s request, provided that (a) the aggregate principal
amount at any one time outstanding of all Purchaser Loans made to all Sellers
shall not exceed $20,000,000, (b) the aggregate principal amount at any one time
outstanding of all Purchaser Loans made to Perceptive shall not exceed
$5,000,000, and (c) no such Purchaser Loans may be made if an Event of
Termination or an Incipient Event of Termination has occurred and is continuing,
or would occur after giving effect thereto, or if any amounts are outstanding
under the Deferred Purchase Price.  Purchaser Loans made by the Purchaser
hereunder shall be evidenced by the promissory note of the applicable Seller in
substantially the form of Exhibit D hereto.
 
“Receivable” means the indebtedness of any Obligor under a Contract (other than
Excluded Receivables), and includes the right to payment of any interest or
finance charges and other obligations of such Obligor with respect thereto.
 
“Receivable Interest” has the meaning set forth in the Sale Agreement.
 
“Receivables Purchase Request” has the meaning specified in Section 2.02(a).
 
“Related Security” means with respect to any Receivable:
 
(i)  all of the applicable Seller’s interest in any merchandise (including
returned merchandise) relating to any sale giving rise to such Receivable;
 
(ii)     all security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
 
8
 

--------------------------------------------------------------------------------

 
 
statements filed against an Obligor describing any collateral securing such
Receivable;
 
(iii)    all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and
 
(iv)    the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor.
 
“Responsible Financial Officer” means, for any Person, its chief financial
officer, controller, treasurer or assistant treasurer.
 
“Sale Agreement” means that certain Second Amended and Restated Receivables
Purchase Agreement, dated as of the date of this Agreement, among the Purchaser,
as seller, Gotham Funding Corporation, as the investor, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch and Fifth Third Bank, as banks, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch and Fifth Third Bank, as
investor agents, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
program agent, Lexmark International, as collection agent, and Lexmark
International and Perceptive, as originators, as amended, modified or restated
from time to time.
 
“Sale Agreement Final Payment Date” means the later of the Facility Termination
Date and the date on which all Capital, Yield and other amounts payable under
the Sale Agreement are paid in full.
 
“Seller Report” means a Monthly Report, a Weekly Report or a Daily Report.
 
“Settlement Date” means the fifteenth day of each month (or if such day is not a
Business Day, the immediately succeeding Business Day); provided, however, that
following the occurrence of an Event of Termination, Settlement Dates shall
occur on such days as are selected from time to time by the Purchaser or its
designee in a written notice to the Collection Agent.
 
“Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Week” means each calendar week beginning on Monday and ending on (and
including) the following Sunday.
 
“Weekly Report” means a report in substantially the form of Exhibit F hereto and
containing such additional information as the Purchaser may reasonably request
from
 
9
 

--------------------------------------------------------------------------------

 
 
time to time, furnished by the Collection Agent to the Purchaser pursuant to
Section 6.02(b)(ii).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Other Terms. (a)  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.
 
(b)  All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.
 
(c)       A reference to an “Article,” “Section” or “Subsection” without further
reference to a specific article or section number is a reference to the same
Article, Section or Subsection in which the reference appears, and this rule
shall also apply to paragraphs and other subdivisions.
 
(d)       A reference to a Subsection without further reference to a Section is
a reference to such Subsection as  contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions.
 
(e)       The words “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision.
 
(f)        The term “include” or “including” shall mean without limitation by
reason of enumeration.
 
 
ARTICLE II
 
AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS
 
SECTION 2.01.  Facility.  On the terms and conditions hereinafter set forth and
without recourse to the Sellers (except to the extent specifically provided
herein), each Seller may at its option sell or (in the case of Lexmark
International) contribute to the Purchaser all Receivables originated by it from
time to time and the Purchaser may at its option purchase or accept as a
contribution from each such Seller all Receivables of such Seller from time to
time, in each case during the period from the date hereof to the Facility
Termination Date.
 
SECTION 2.02.  Making Purchases
 
(a)       Initial Purchase.  The Sellers shall give the Purchaser at least one
Business Day’s notice of their request for the initial Purchase hereunder, which
request shall specify the date of such Purchase (which shall be a Business Day)
and the proposed Purchase Price for such Purchase.  The Purchaser shall promptly
notify the Sellers whether it has determined to make such Purchase.  On the date
of such Purchase, the Purchaser shall, upon satisfaction of the applicable
conditions set forth in Article III, pay the Purchase Price for such Purchase in
the manner provided in Section 2.02(c).
 
10
 

--------------------------------------------------------------------------------

 
 
(b)       Subsequent Purchases.  On each Business Day following the initial
Purchase, unless either party shall notify the other parties to the contrary,
each Seller shall sell to the Purchaser and the Purchaser shall purchase from
such Seller, upon satisfaction of the applicable conditions set forth in
Article III, all Receivables originated by such Seller which have not previously
been sold or contributed to the Purchaser; provided, however, that Lexmark
International may, at its option on any Purchase Date, contribute all or any of
such Receivables to the Purchaser pursuant to Section 2.06, instead of selling
such Receivables to the Purchaser pursuant to this Section 2.02(b).  On or
within five Business Days after the date of each such Purchase, the Purchaser
shall pay the Purchase Price for such Purchase in the manner provided in
Section 2.02(c).
 
(c)       Payment of Purchase Price.  The Purchase Price for each Purchase shall
be paid on or within five Business Days after the Purchase Date therefor by
means of any one or a combination of the following: (i) a deposit in same day
funds to the applicable Seller’s account designated by such Seller, (ii) an
increase in the Deferred Purchase Price payable to the applicable Seller
(subject at all times to the limitations contained in the definition thereof),
or (iii) a credit against interest and/or principal owed by the applicable
Seller with respect to any Purchaser Loan owing from such Seller.  The
allocation of the Purchase Price as among such methods of payment shall be
subject in each instance to the approval of the Purchaser and the applicable
Seller.
 
(d)       Ownership of Receivables and Related Security.  On each Purchase Date,
after giving effect to the Purchase (and any contribution of Receivables) on
such date, the Purchaser shall own all Receivables originated by the Sellers as
of such date (including Receivables which have been previously sold or
contributed to the Purchaser hereunder).  The Purchase or contribution of any
Receivable shall include all Related Security with respect to such Receivable.
 
SECTION 2.03.  Collections.  (a)  The Collection Agent shall, on each Settlement
Date, deposit into an account of the Purchaser or the Purchaser’s assignee all
Collections of Transferred Receivables then held by the Collection Agent.
 
(b)        In the event that a Seller believes that Collections which are not
Collections of Transferred Receivables have been deposited into an account of
the Purchaser or the Purchaser’s assignee, such Seller shall so advise the
Purchaser and, on the Business Day following such identification, the Purchaser
shall remit, or shall cause to be remitted, all Collections so deposited which
are identified, to the Purchaser’s satisfaction, to be Collections of
Receivables which are not Transferred Receivables to such Seller.
 
(c)        On each Settlement Date, the Purchaser shall pay to the applicable
Seller accrued interest on the Deferred Purchase Price of such Seller and the
Purchaser may, at its option, prepay in whole or in part the principal amount of
the Deferred Purchase Price of any Seller; provided that each such payment shall
be made solely from (i) Collections of Transferred Receivables after all other
amounts then due from the Purchaser under the Sale Agreement have been paid in
full and all amounts then required to be set aside by the Purchaser or the
Collection Agent under the Sale Agreement have been so set aside or (ii) excess
cash flow from operations of the Purchaser which is not required to be applied
to the payment of other obligations of the Purchaser; and provided further, that
no such payment shall be made at any time when an Event
 
11
 

--------------------------------------------------------------------------------

 
 
of Termination shall have occurred and be continuing.  Following the Sale
Agreement Final Payment Date, the Purchaser shall apply, on each Settlement
Date, all Collections of Transferred Receivables received by the Purchaser
pursuant to Section 2.03(a) (and not previously distributed) first to the
payment of accrued interest on the Deferred Purchase Price, and then to the
reduction of the principal amount of the Deferred Purchase Price of each Seller.
 
SECTION 2.04.  Settlement Procedures.  (a)  If on any day the Outstanding
Balance of any Purchased Receivable is reduced or adjusted as a result of any
defective, rejected or returned merchandise or services or any cash discount,
discount for quick payment or other adjustment made by any Seller, or any
set-off or dispute in respect of any claim by the Obligor thereof against any
Seller (whether such claim arises out of the same or a related transaction or an
unrelated transaction but excluding adjustments, reductions or cancellations in
respect of such Obligor’s bankruptcy), such Seller shall be deemed to have
received on such day a Collection of such Purchased Receivable in the amount of
such reduction or adjustment.  If such Seller is not the Collection Agent, such
Seller shall pay to the Collection Agent on or prior to the next Settlement Date
all amounts deemed to have been received pursuant to this subsection.
 
(b)        Upon discovery by a Seller or the Purchaser of a breach of any of the
representations and warranties made by such Seller in Section 4.01(j) with
respect to any Transferred Receivable, such party shall give prompt written
notice thereof to the other parties, as soon as practicable and in any event
within three Business Days following such discovery.  The applicable Seller
shall, upon not less than two Business Days’ notice from the Purchaser or its
assignee or designee, repurchase such Transferred Receivable on the next
succeeding Settlement Date for a repurchase price equal to the Outstanding
Balance of such Transferred Receivable.  Each repurchase of a Transferred
Receivable shall include the Related Security with respect to such Transferred
Receivable.  The proceeds of any such repurchase shall be deemed to be a
Collection in respect of such Transferred Receivable.  If the applicable Seller
is not the Collection Agent, such Seller shall pay to the Collection Agent on or
prior to the next Settlement Date the repurchase price required to be paid
pursuant to this subsection.
 
(c)         Except as stated in subsection (a) or (b) of this Section 2.04 or as
otherwise required by law or the underlying Contract, all Collections received
from an Obligor of any Transferred Receivable shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates its
payment for application to specific Receivables.
 
SECTION 2.05.  Payments and Computations, Etc. (a)  All amounts to be paid or
deposited by a Seller or the Collection Agent hereunder shall be paid or
deposited no later than 12:00 noon (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, during the existence of the Sale Agreement, shall be
those set forth in the Sale Agreement, provided, that all amounts to be
deposited into the Cash Collateral Account (as defined in the Sale Agreement)
shall be deposited no later than 12:00 noon (New York City time) on the date
when due, and in any event such amounts shall be deposited into the Cash
Collateral Account prior to any withdrawal from a Lock-Box Account (other than
to directly fund a deposit into the Cash Collateral Account).
 
(b)         Each Seller shall, to the extent permitted by law, pay to the
Purchaser interest on any amount not paid or deposited by such Seller (whether
as Collection Agent or
 
12
 

--------------------------------------------------------------------------------

 
 
otherwise) when due hereunder at an interest rate per annum equal to 2.00% per
annum above the Alternate Base Rate, payable on demand.
 
(c)         All computations of interest and all computations of fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed.  Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.
 
SECTION 2.06.  Contributions.  Lexmark International may from time to time at
its option, by notice to the Purchaser on or prior to the date of the proposed
contribution, identify Receivables which it proposes to contribute to the
Purchaser as a capital contribution.  On the date of each such contribution and
after giving effect thereto, the Purchaser shall own the Receivables so
identified and contributed (collectively, the “Contributed Receivables”) and all
Related Security with respect thereto.  The foregoing notwithstanding, on the
date of the initial Purchase hereunder Lexmark International agrees to
contribute to the Purchaser all Receivables which are not included in such
initial Purchase from Lexmark International.
 
 
ARTICLE III
 
CONDITIONS OF PURCHASES
 
SECTION 3.01.  Conditions Precedent to Initial Purchase from the Sellers.  The
initial Purchase of Receivables from the Sellers hereunder is subject to the
conditions precedent that the Purchaser shall have received on or before the
date of such Purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Purchaser:
 
(a)        Certified copies of the resolutions of the Board of Directors (or
similar governing body, as applicable) of each Seller approving this Agreement
and certified copies of all documents evidencing other necessary corporate or
limited liability company, as applicable, action and governmental approvals, if
any, with respect to this Agreement.
 
(b)        A certificate of the Secretary or Assistant Secretary of each Seller
certifying the names and true signatures of the officers of such Seller
authorized to sign this Agreement and the other documents to be delivered by it
hereunder.
 
(c)        Acknowledgment copies or time stamped receipt copies of proper
financing statements, duly filed on or before the date of the initial Purchase,
naming each Seller as the seller/debtor and the Purchaser as the
purchaser/secured party, or other similar instruments or documents, as the
Purchaser may deem necessary or desirable under the UCC of all appropriate
jurisdictions or other applicable law to perfect the Purchaser’s ownership of
and security interest in the Transferred Receivables and Related Security and
Collections with respect thereto.
 
(d)        Acknowledgment copies or time stamped receipt copies of proper
financing statements, if any, necessary to release all security interests and
other rights of
 
13
 

--------------------------------------------------------------------------------

 
 
any Person in the Transferred Receivables, Contracts or Related Security
previously granted by any Seller (other than those in favor of the Purchaser).
 
(e)         Completed requests for information, dated on or before the date of
such initial Purchase, listing the financing statements referred to in
subsection (c) above and all other effective financing statements filed in the
jurisdictions referred to in subsection (c) above that name any Seller as
debtor, together with copies of such other financing statements (none of which
shall cover any Transferred Receivables, Contracts or Related Security).
 
(f)         A favorable opinion of Thompson Hines LLP, counsel for the Sellers,
as to such matters as the Purchaser may reasonably request.
 
(g)        Evidence satisfactory to the Purchaser that each Lock-Box Account
shall be under the exclusive ownership and control of the Purchaser (or its
assignees or designees) and subject to a Lock-Box Agreement.
 
SECTION 3.02. Conditions Precedent to All Purchases.  Each Purchase (including
the initial Purchase) hereunder shall be subject to the further conditions
precedent that:
 
(a)        with respect to any such Purchase, on or prior to the date of such
Purchase, each applicable Seller shall have delivered to the Purchaser, (i) if
requested by the Purchaser, such Seller’s General Trial Balance (which if in
magnetic tape or diskette format shall be compatible with the Purchaser’s
computer equipment) as of a date not more than 31 days prior to the date of such
Purchase, and (ii) a written report identifying, among other things, the
Receivables to be included in such Purchase and such additional information
concerning such Receivables as may reasonably be requested by the Purchaser;
 
(b)        with respect to any such Purchase, the Collection Agent shall have
delivered to the Purchaser at least one Business Day prior to such purchase (in
the case of a Monthly Report or a Weekly Report) and on the same day of (but
prior to) such purchase (in the case of a Daily Report), in form and substance
satisfactory to the Purchaser, a completed Monthly Report or, if required by
Section 6.02(g)(ii) a completed Weekly Report or if required by
Section 6.02(g)(iii) a completed Daily Report, containing information covering
the most recently ended reporting period for which information is required
pursuant to Section 6.02(g)(i), (ii) or (iii), as the case may be and containing
such additional information as may reasonably be requested by the Purchaser;
 
(c)        the applicable Seller shall have marked its master data processing
records and, at the request of the Purchaser, each Contract giving rise to
Purchased Receivables and all other relevant records evidencing the Receivables
which are the subject of such Purchase with a legend, acceptable to the
Purchaser, stating that such Receivables, the Related Security and Collections
with respect thereto, have been sold in accordance with this Agreement; and
 
14
 

--------------------------------------------------------------------------------

 
 
(d)       on the date of such Purchase the following statements shall be true
(and the applicable Seller, by accepting the Purchase Price for such Purchase,
shall be deemed to have certified that):
 
(i)        The representations and warranties contained in Section 4.01 are
correct on and as of the date of such Purchase as though made on and as of such
date,
 
(ii)        No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or an Incipient Event of
Termination and
 
(iii)       The Purchaser shall not have delivered to the Sellers a notice that
the Purchaser shall not make any further Purchases hereunder; and
 
(e)        the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.
 
Notwithstanding the foregoing conditions precedent in clauses (i) and (ii) of
Section 3.02(d), upon payment of the Purchase Price for any Receivable (whether
by payment of cash, through an increase in the Deferred Purchase Price, credit
with respect to a Purchaser Loan or by capital contribution), title to such
Receivable and the Related Security with respect thereto shall vest in the
Purchaser, whether or not such conditions precedent to the Purchase were in fact
satisfied.  If any of the foregoing conditions precedent are not satisfied, the
Purchaser shall have available to it (and shall not be deemed to have waived by
reason of completing such Purchase) all applicable rights and remedies under
Sections 2.04, 7.01 and 8.01 and otherwise.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Sellers.  Each Seller
represents and warrants as follows:
 
(a)          Such Seller is a corporation or limited liability company, as
applicable, duly incorporated or formed, respectively, and validly existing
under the laws of Delaware, and is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified (including without limitation, the State of Delaware) except to
the extent that the failure so to be so qualified would not reasonably be
expected to materially adversely affect the collectibility of the Transferred
Receivables or the ability of such Seller to perform its obligations under this
Agreement.
 
(b)          The execution, delivery and performance by such Seller of this
Agreement and the other documents to be delivered by it hereunder, including
such Seller’s sale and (in the case of Lexmark International) contribution of
Receivables hereunder and such Seller’s use of the proceeds of Purchases,
(i) are within such Seller’s corporate or limited liability company, as
applicable, powers, (ii) have been duly authorized by all necessary
 
15
 

--------------------------------------------------------------------------------

 
 
corporate or limited liability company, as applicable, action, (iii) do not
contravene (1) such Seller’s charter or by-laws or operating agreement, as
applicable, (2) any law, rule or regulation applicable to such Seller, (3) any
contractual restriction binding on or affecting such Seller or its property or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting such Seller or its property, and (iv) do not result in or require the
creation of any lien, security interest or other charge or encumbrance upon or
with respect to any of its properties (except for the transfer of such Seller’s
interest in the Transferred Receivables pursuant to this Agreement).  This
Agreement has been duly executed and delivered by such Seller.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by such Seller of this Agreement or
any other document to be delivered by it hereunder, or to ensure that the
Purchaser will have an undivided ownership interest in and to the Receivables,
the Related Security and the Collections which is perfected and prior to all
other Adverse Claims, except for the filing of UCC financing statements which
are referred to herein (including, without limitation, the filing of releases of
UCC financing statements described in Section 3.01(d) hereof and Section 3.01(d)
of the Sale Agreement).
 
(d)           This Agreement constitutes the legal, valid and binding obligation
of such Seller enforceable against such Seller in accordance with its terms.
 
(e)           Sales and contributions made pursuant to this Agreement will
constitute a valid sale, transfer, and assignment of the Transferred Receivables
to the Purchaser, enforceable against creditors of, and purchasers from, such
Seller.  Such Seller shall have no remaining property interest in any
Transferred Receivable.
 
(f)            The balance sheets of Lexmark International and its subsidiaries
as at December 31, 2012, and the related statements of income and retained
earnings of Lexmark International and its subsidiaries for the fiscal year then
ended, copies of which have been furnished to the Purchaser, and the balance
sheets of Lexmark International and its subsidiaries as at June 30, 2013, copies
of which have been furnished to the Purchaser, in each case, fairly present the
financial condition of Lexmark International and its subsidiaries as at such
date and the results of the operations of Lexmark International and its
subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied, and since June 30, 2013 there has been no material adverse
change in the business, operations, property or financial or other condition of
any Seller.
 
(g)           There is no pending or threatened action or proceeding affecting
such Seller or any of its subsidiaries before any court, governmental agency or
arbitrator which may materially adversely affect the financial condition or
operations of such Seller or any of its subsidiaries or the ability of any
Seller to perform its obligations under this Agreement, or which purports to
affect the legality, validity or enforceability of this Agreement; neither such
Seller nor any of its subsidiaries is in default with respect to any order of
any court, arbitration or governmental body except for defaults with respect to
orders of governmental agencies which defaults are not material to the business
or operations of Lexmark International and its Subsidiaries, taken as a whole.
 
16
 

--------------------------------------------------------------------------------

 
 
(h)           The use of all funds acquired by such Seller under this Agreement
will not conflict with or contravene any of Regulations T, U and X of the Board
of Governors of the Federal Reserve System as the same may from time to time be
amended, supplemented or otherwise modified.
 
(i)            No transaction contemplated hereby requires compliance with any
bulk sales act or similar law.
 
(j)            Each Receivable purported to be sold or contributed, as
applicable, by such Seller hereunder is an Eligible Receivable, and each such
Receivable and each Transferred Receivable, together with the Related Security,
is owned (immediately prior to its sale or contribution hereunder) by such
Seller free and clear of any Adverse Claim (other than any Adverse Claim arising
solely as the result of any action taken by the Purchaser).  When the Purchaser
makes a Purchase or accepts a contribution hereunder, as applicable, it shall
acquire valid and perfected first priority ownership of each Purchased
Receivable and the Related Security and Collections with respect thereto free
and clear of any Adverse Claim (other than any Adverse Claim arising solely as
the result of any action taken by the Purchaser), and no effective financing
statement or other instrument similar in effect covering any Transferred
Receivable, any interest therein, the Related Security or Collections with
respect thereto is on file in any recording office except such as may be filed
in favor of Purchaser in accordance with this Agreement or the Original
Agreement or in connection with any Adverse Claim arising solely as the result
of any action taken by the Purchaser.
 
(k)           Each Seller Report (if prepared by such Seller, or to the extent
that information contained therein is supplied by such Seller), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished at any time by such Seller to the Purchaser in connection with this
Agreement is or will be accurate in all material respects as of the date so
furnished, and no such document contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.
 
(l)            The principal place of business and chief executive office of
such Seller and the office where such Seller keeps its records concerning the
Transferred Receivables are located at the address or addresses referred to in
Section 5.01(b).
 
(m)          The names and addresses of all the Lock-Box Banks, together with
the account numbers of the Lock-Box Accounts at such Lock-Box Banks, are
specified in Exhibit B (as the same may be updated from time to time pursuant to
Section 5.01(g)).
 
(n)           Such Seller is not known by and does not use any tradename or
doing-business-as name.
 
(o)           With respect to any programs used by such Seller in the servicing
of the Receivables, no sublicensing agreements are necessary in connection with
the designation of a new Collection Agent pursuant to Section 6.01(b) so that
such new Collection Agent shall have the benefit of such programs (it being
understood that,
 
17
 

--------------------------------------------------------------------------------

 
 
however, the Collection Agent, if other than such Seller, shall be required to
be bound by a confidentiality agreement reasonably acceptable to such Seller).
 
(p)           The transfers of Transferred Receivables by such Seller to the
Purchaser pursuant to this Agreement, and all other transactions between such
Seller and the Purchaser, have been and will be made in good faith and without
intent to hinder, delay or defraud creditors of such Seller.
 
(q)            If less than all of the Receivables of such Seller have been
transferred to the Purchaser pursuant to this Agreement, no selection procedure
was utilized by such Seller in selecting the Contributed Receivables to be
transferred to the Purchaser hereunder which is adverse to the interests of the
Purchaser or would reasonably be expected to result in the Contributed
Receivables containing a higher percentage of Defaulted Receivables than the
percentage of Defaulted Receivables in the Receivables retained by such Seller.
 
 
ARTICLE V
 
COVENANTS
 
SECTION 5.01. Covenants of the Sellers.  Each Seller covenants from the date
hereof until the first day following the Facility Termination Date on which all
of the Transferred Receivables are either collected in full or become Defaulted
Receivables:
 
(a)        Compliance with Laws, Etc.  Such Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate or limited liability company, as applicable,
existence, rights, franchises, qualifications and privileges except to the
extent that the failure so to comply with such laws, rules and regulations or
the failure so to preserve and maintain such rights, franchises, qualifications,
and privileges would not materially adversely affect the collectibility of the
Transferred Receivables or the ability of such Seller to perform its obligations
under this Agreement.
 
(b)        Offices, Records, Name and Organization.  Such Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Transferred Receivables at the address of such
Seller set forth under its name on the signature page to this Agreement or, upon
30 days’ prior written notice to the Purchaser, at any other locations within
the United States.  Such Seller will not change its name or its state of
organization, unless (i) such Seller shall have provided the Purchaser with at
least 30 days’ prior written notice thereof and (ii) no later than the effective
date of such change, all actions reasonably requested by the Purchaser to
protect and perfect the interest in the Transferred Receivable have been taken
and completed.  Such Seller also will maintain and implement administrative and
operating procedures (including,
 
18
 

--------------------------------------------------------------------------------

 
 
without limitation, an ability to recreate records evidencing Transferred
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Transferred Receivables (including, without limitation, records adequate to
permit the daily identification of each new Transferred Receivable and all
Collections of and adjustments to each existing Transferred Receivable).  Such
Seller shall make a notation in its books and records, including its computer
files, to indicate which Receivables have been sold or contributed to the
Purchaser hereunder.
 
(c)         Performance and Compliance with Contracts and Credit and Collection
Policy.  Such Seller will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Transferred Receivables, and
timely and fully comply in all material respects with the Credit and Collection
Policy in regard to each Transferred Receivable and the related Contract.
 
(d)         Sales, Liens, Etc.  Except for the sales and contributions of
Receivables contemplated herein, such Seller will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, any Transferred Receivable, Related
Security, related Contract or Collections, or upon or with respect to any
account to which any Collections of any Transferred Receivable are sent, or
assign any right to receive income in respect thereof.
 
(e)         Extension or Amendment of Transferred Receivables.  Except as
provided in Section 6.02(c), such Seller will not extend, amend or otherwise
modify the terms of any Transferred Receivable, or amend, modify or waive any
term or condition of any Contract related thereto.
 
(f)         Change in Business or Credit and Collection Policy.  Such Seller
will not make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, materially adversely affect the
collectibility of the Transferred Receivables or the ability of such Seller to
perform its obligations under this Agreement.
 
(g)        Change in Payment Instructions to Obligors.  Such Seller will not add
or terminate any bank or bank account as a Lock-Box Bank or Lock-Box Account
from those listed in Exhibit B to this Agreement, or make any change in its
instructions to Obligors regarding payments to be made to any Lock-Box Bank,
unless the Purchaser shall have received notice of such addition, termination or
change (including an updated Exhibit B) and a fully executed assignment
agreement assigning any such new Lock-Box Account to the Purchaser and such new
Lock-Box Account shall be subject to a Lock-Box Agreement.
 
(h)        Deposits to Lock-Box Accounts.  Such Seller will instruct all
Obligors to remit all their payments in respect of Transferred Receivables into
Lock-Box Accounts.  If such Seller shall receive any Collections directly, it
shall immediately (and in any event within two Business Days) deposit the same
to a Lock-Box Account.
 
(i)         Audits.  Such Seller will, from time to time during regular business
hours as requested by the Purchaser or its assigns, permit the Purchaser, or its
agents, representatives or assigns, (i) to conduct, on a reasonable and
customary basis, periodic audits of the Transferred Receivables, the Related
Security and the related books and
 
19
 

--------------------------------------------------------------------------------

 
 
records and collections systems of such Seller, (ii) to examine and make copies
of and abstracts from all books, records and documents (including, without
limitation, computer tapes and disks) in the possession or under the control of
such Seller relating to Transferred Receivables and the Related Security,
including, without limitation, the related Contracts, and (iii) to visit the
offices and properties of such Seller for the purpose of examining such
materials described in clause (ii) above, and to discuss matters relating to
Transferred Receivables and the Related Security or such Seller’s performance
hereunder or under the Contracts with any of the officers or employees of such
Seller having knowledge of such matters.
 
(j)          Further Assurances.  (i)  Such Seller agrees from time to time, at
its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that may be necessary or desirable,
or that the Purchaser or its assignee may reasonably request, to perfect,
protect or more fully evidence the sale and contribution of Receivables under
this Agreement, or to enable the Purchaser or its assignee to exercise and
enforce its respective rights and remedies under this Agreement.  Without
limiting the foregoing, such Seller will, (A) upon the reasonable request of the
Purchaser or its assignee, execute and file such financing or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be necessary or desirable or that the Purchaser may reasonably request
to perfect, protect or evidence such Transferred Receivables; and (B) upon the
reasonable request of the Purchaser or its assignee upon its determination that
the same is reasonably necessary in connection with the Receivables purchased
hereunder, deliver to the Purchaser copies of all Contracts relating to the
Transferred Receivables and all records relating to such Contracts and the
Transferred Receivables, whether in hard copy or in magnetic tape or diskette
format (which if in magnetic tape or diskette format shall be compatible with
the Purchaser’s computer equipment).
 
(ii)        Such Seller authorizes the Purchaser or its assignee to file
financing or continuation statements, and amendments thereto and assignments
thereof, relating to the Transferred Receivables and the Related Security, the
related Contracts and the Collections with respect thereto without the signature
of such Seller where permitted by law.  A photocopy or other reproduction of
this Agreement shall be sufficient as a financing statement where permitted by
law.
 
(iii)       Such Seller shall perform its obligations under the Contracts
related to its Transferred Receivables to the same extent as if the Transferred
Receivables had not been sold or transferred.
 
(k)            Reporting Requirements.  The Sellers will provide to the
Purchaser the following:
 
(i)          as soon as available and in any event within 60 days after the end
of the first three quarters of each fiscal year of Lexmark International,
consolidated balance sheets of Lexmark International and its subsidiaries as of
the end of such quarter and consolidated statements of income and retained
earnings of Lexmark International and its subsidiaries for the period commencing
at the
 
20
 

--------------------------------------------------------------------------------

 
 
end of the previous fiscal year and ending with the end of such quarter,
certified by a Responsible Financial Officer of Lexmark International;
 
(ii)         as soon as available and in any event within 105 days after the end
of each fiscal year of Lexmark International, a copy of the annual report for
such year for Lexmark International and its subsidiaries on a consolidated
basis, containing financial statements for such year audited by
PricewaterhouseCoopers LLP or other nationally recognized independent public
accountants;
 
(iii)        as soon as possible and in any event within five days after the
occurrence of each Event of Termination or within five days after any Seller
obtains knowledge of the occurrence of an Incipient Event of Termination, a
statement of a Responsible Financial Officer of the Sellers setting forth
details of such Event of Termination or Incipient Event of Termination and the
action that the Sellers have taken and propose to take with respect thereto;
 
(iv)        promptly after the sending or filing thereof, copies of all reports
that Lexmark International sends to any of its securityholders, and copies of
all reports and registration statements that Lexmark International or
any  subsidiary files with the Securities and Exchange Commission or any
national securities exchange;
 
(v)         promptly after any Seller obtains knowledge thereof, notice of the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of any Seller and any ERISA Affiliates in an aggregate amount exceeding
$25,000,000;
 
(vi)        at least 30 days prior to any change in any Seller’s name or such
Seller’s jurisdiction of organization, a notice setting forth the new name or
jurisdiction of organization and the effective date thereof;
 
(vii)       promptly after any Seller obtains knowledge thereof, notice of any
“Event of Termination” or “Facility Termination Date” under this Agreement or
any “Event of Default” under the Credit Facility;
 
(viii)      concurrently with the delivery of each Seller Report by the
Collection Agent, a statement as to whether or not all of the Receivables under
all Contracts arising during the immediately preceding month have been
transferred by the Sellers to the Purchaser and, if less than all of such
Receivables have been transferred, a summary of those Receivables not
transferred; and
 
(ix)         such other information respecting the Transferred Receivables or
the condition or operations, financial or otherwise, of Lexmark International or
any other Seller as the Purchaser may from time to time reasonably request.
 
Reports and financial statements required to be delivered pursuant to
clauses (i), (ii) and (iv) of this Section 5.01(k) shall be deemed to have been
delivered on the date on which
 
21
 

--------------------------------------------------------------------------------

 
 
such reports, or reports containing such financial statements are posted on the
SEC’s website at www.sec.gov.
 
(l)           Separate Conduct of Business.  Such Seller will: (i) maintain
separate corporate or limited liability company records and books of account
from those of the Purchaser; (ii) conduct a portion of its business from an
office separate from that of the Purchaser; (iii) ensure that all oral and
written communications, including without limitation, letters, invoices,
purchase orders, contracts, statements and applications, will be made solely in
its own name; (iv) have stationery and other business forms and a mailing
address and a telephone number separate from those of the Purchaser; (v) not
hold itself out as having agreed to pay, or as being liable for, the obligations
of the Purchaser; (vi) not engage in any transaction with the Purchaser except
as contemplated by this Agreement or as permitted by the Sale Agreement;
(vii) continuously maintain as official records the resolutions, agreements and
other instruments underlying the transactions contemplated by this Agreement;
and (viii) disclose on its annual financial statements (A) the effects of the
transactions contemplated by this Agreement in accordance with generally
accepted accounting principles and (B) that the assets of the Purchaser are not
available to pay its creditors.
 
(m)         Misdirected Payments.  Such Seller will not deposit or otherwise
credit, or cause to be so deposited or credited, to any Lock-Box Account cash or
cash proceeds other than Collections of Receivables.  Such Seller shall use
commercially reasonable efforts (including, without limitation, sending notices
from time to time to any Person depositing or crediting to any Lock-Box Account
cash or cash proceeds which are not Collections of Receivables) to prevent cash
or cash proceeds other than Collections of Receivables from being deposited or
credited to any Lock-Box.
 
(n)          No Commingling.  In the event that any cash or cash proceeds other
than Collections of Receivables are deposited or credited to any Lock-Box
Account, such Seller shall, or shall cause, such cash or cash proceeds to be
identified and withdrawn from the Lock-Box Account within three Business Days of
such deposit or credit.
 
SECTION 5.02.  Grant of Security Interest.  To secure all obligations of the
Sellers arising in connection with this Agreement, and each other agreement
entered into in connection with this Agreement, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, without limitation, Indemnified Amounts, payments on account of
Collections received or deemed to be received, and any other amounts due the
Purchaser hereunder, each Seller hereby assigns and grants to Purchaser a
security interest in all of such Seller’s right, title and interest now or
hereafter existing in, to and under all Receivables which do not constitute
Transferred Receivables, the Related Security and all Collections with regard
thereto.
 
SECTION 5.03.  Covenant of the Sellers and the Purchaser.  The Sellers and the
Purchaser have structured this Agreement with the intention that each Purchase
of Receivables hereunder be treated as a sale of such Receivables by the
applicable Seller to the Purchaser for all purposes and each contribution of
Receivables hereunder shall be treated as an absolute transfer of such
Receivables by the applicable Seller to the Purchaser for all purposes.  The
applicable Seller and the Purchaser shall record each Purchase and contribution
as a sale or
 
22
 

--------------------------------------------------------------------------------

 
 
purchase or capital contribution, as the case may be, on its books and records,
and reflect each Purchase and contribution in its financial statements and tax
returns as a sale or purchase or capital contribution, as the case may be.  In
the event that, contrary to the mutual intent of the Sellers and the Purchaser,
any Purchase or contribution of Receivables hereunder is not characterized as a
sale or absolute transfer, each Seller shall, effective as of the date hereof,
be deemed to have granted (and each Seller hereby does grant) to the Purchaser a
first priority security interest in and to any and all Receivables, the Related
Security and the proceeds thereof to secure the repayment of all amounts
advanced to the Sellers hereunder with accrued interest thereon, and this
Agreement shall be deemed to be a security agreement.
 
 
ARTICLE VI
 
ADMINISTRATION AND COLLECTION
 
SECTION 6.01.  Designation of Collection Agent.  The servicing, administration
and collection of the Transferred Receivables shall be conducted by such Person
(the “Collection Agent”) so designated by the Purchaser and its assigns pursuant
to the Sale Agreement, from time to time.  Until the Purchaser or its assignee
gives notice to the Sellers of the designation of a new Collection Agent,
Lexmark International is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Collection Agent pursuant to the terms
hereof.  Upon Lexmark International’s receipt of such notice, Lexmark
International agrees that it will terminate its activities as Collection Agent
hereunder in a manner which the Purchaser or its assigns (or their respective
designee) believes will facilitate the transition of the performance of such
activities to the new Collection Agent, and Lexmark International shall use its
best efforts to assist the Purchaser or its assign (or their respective
designee) to take over the servicing, administration and collection of the
Transferred Receivables, including, without limitation, providing access to and
copies of all computer tapes or disks and other documents or instruments that
evidence or relate to Transferred Receivables maintained in its capacity as
Collection Agent and access to all employees and officers of Lexmark
International responsible with respect thereto.  The Collection Agent may, with
the prior consent of the Purchaser, subcontract with any other Person for the
servicing, administration or collection of Transferred Receivables.  Any such
subcontract shall not affect the Collection Agent’s liability for performance of
its duties and obligations pursuant to the terms hereof and any such subcontract
shall automatically terminate upon designation of a successor Collection Agent.
 
SECTION 6.02.  Duties of Collection Agent.  (a)  The Collection Agent shall take
or cause to be taken all such actions as may be necessary or advisable to
collect each Transferred Receivable from time to time, all in accordance with
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy.  The Purchaser hereby
appoints the Collection Agent, from time to time designated pursuant to
Section 6.01, as agent to enforce its ownership and other rights and interests
in the Transferred Receivables, the Related Security and the Collections with
respect thereto.  In performing its duties as Collection Agent, the Collection
Agent shall exercise the same care and apply the same policies as it would
exercise and apply if it owned the Transferred Receivables and shall act in the
best interests of the Purchaser and its assignees.
 
23
 

--------------------------------------------------------------------------------

 
 
(b)           (i)           On or prior to the fifteenth calendar day of each
month (or if such day is not a Business Day, the next Business Day), the
Collection Agent shall prepare and forward to the Purchaser a Monthly Report
relating to the Receivable Interests outstanding on the last day of the
immediately preceding month.
 
(ii) If a Level I Downgrade Event (but no Level II Downgrade Event) shall have
occurred and be continuing, on or prior to the close of business on the second
Business Day of each Week, the Collection Agent shall prepare and forward to the
Purchaser a Weekly Report which shall contain information related to the
Receivables current as of the close of business on the last Business Day of the
preceding Week.
 
(iii) If a Level II Downgrade Event shall have occurred and be continuing, the
Collection Agent shall, by no later than 3:00 P.M. (New York City time) on each
Business Day, prepare and forward to the Purchaser a Daily Report which shall
contain information relating to the Receivables current as of the close of
business on the immediately prior Business Day.
 
The Collection Agent may elect to transmit Seller Reports to the Purchaser by
electronic mail (each an “E-Mail Seller Report”) provided, that (i) each E-Mail
Seller Report shall be (A) formatted as the Purchaser may designate from time to
time and (B) sent to the Purchaser at an electronic mail address designated by
the Purchaser, and (ii) the Purchaser (A) shall be authorized to rely upon such
E-Mail Seller Report for purposes of this Agreement to the same extent as if the
contents thereof had been otherwise delivered to the Purchaser in accordance
with the terms of this Agreement and (B) may, upon notice in writing to the
Collection Agent and each Seller, terminate the right of the Collection Agent to
transmit E-Mail Seller Reports.
 
(c)            If no Event of Termination or Incipient Event of Termination
shall have occurred and be continuing, a Seller, while it is the Collection
Agent, may, in accordance with the Credit and Collection Policy, extend the
maturity or adjust the Outstanding Balance of any Transferred Receivable as such
Seller deems appropriate to maximize Collections thereof, or otherwise amend or
modify the terms of any Transferred Receivable.
 
(d)           The Sellers shall deliver to the Collection Agent, and the
Collection Agent shall hold in trust for the Sellers and the Purchaser in
accordance with their respective interests, all documents, instruments and
records (including, without limitation, computer tapes or disks) which evidence
or relate to Transferred Receivables.
 
(e)            The Collection Agent shall within three Business Days following
receipt turn over to the applicable Seller any cash collections or other cash
proceeds received with respect to Receivables not constituting Transferred
Receivables (including without limitation, Excluded Receivables), less, in the
event such Seller is not the Collection Agent, all reasonable and appropriate
out-of-pocket costs and expenses of the Collection Agent of servicing,
collecting and administering the Receivables to the extent not covered by the
Collection Agent Fee received by it.
 
(f)             The Collection Agent also shall perform the other obligations of
the “Collection Agent” set forth in this Agreement with respect to the
Transferred Receivables.
 
24
 

--------------------------------------------------------------------------------

 
 
SECTION 6.03.  Collection Agent Fee.  The Purchaser shall pay to the Collection
Agent, so long as it is acting as the Collection Agent hereunder, a periodic
collection fee (the “Collection Agent Fee”) of 0.50% per annum on the average
daily aggregate Outstanding Balance of the Transferred Receivables, payable on
the fifteenth day of each month (or, if such day is not a Business Day, the
immediately succeeding Business Day) or such other day during each calendar
month as the Purchaser and the Collection Agent shall agree.
 
SECTION 6.04.  Certain Rights of the Purchaser.  (a)  To the extent it has not
previously done so, each Seller hereby transfers to the Purchaser (and its
assigns and designees) the exclusive ownership and control of the Lock-Box
Accounts maintained by such Seller for the purpose of receiving Collections.
 
(b)       At any time following a Cash Control Triggering Event:
 
(i)          The Purchaser may give notice, at the Sellers’ expense, of the
Purchaser’s ownership to each Obligor of Transferred Receivables and any Person
obligated on any Related Security, and direct that all payments of all amounts
payable thereunder be made directly to the Purchaser or its designee.
 
(ii)         Each Seller shall, at the Purchaser’s request and at such Seller’s
expense, give notice of the Purchaser’s ownership to each Obligor of Transferred
Receivables and any Person obligated on any Related Security, and direct that
all payments of all amounts payable thereunder be made directly to the Purchaser
or its designee.
 
(iii)        At the Purchaser’s request and at the applicable Seller’s expense,
each Seller and the Collection Agent shall (A) assemble all of the documents,
instruments and other records (including, without limitation, computer tapes and
disks) that evidence or relate to the Transferred Receivables, and the related
Contracts and Related Security, or that are otherwise necessary or desirable to
collect the Transferred Receivables, and shall make the same available to the
Purchaser at a place selected by the Purchaser or its designee, and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Transferred Receivables in a manner acceptable
to the Purchaser and, promptly upon receipt, remit all such cash, checks and
instruments, duly indorsed or with duly executed instruments of transfer, to the
Purchaser or its designee.  The Purchaser shall also have the right to make
copies of all such documents, instruments and other records at any time.
 
(iv)        Each Seller authorizes the Purchaser to take any and all steps in
such Seller’s name and on behalf of such Seller that are necessary or desirable,
in the determination of the Purchaser, to collect amounts due under the
Transferred Receivables, including, without limitation, endorsing such Seller’s
name on checks and other instruments representing Collections of Transferred
Receivables and enforcing the Transferred Receivables and the Related Security
and related Contracts.
 
SECTION 6.05.  Rights and Remedies.  (a)  If a Seller or the Collection Agent
fails to perform any of its obligations under this Agreement, the Purchaser may
(but shall not be required to) itself perform, or cause performance of, such
obligation, and, if such Seller (as
 
25
 

--------------------------------------------------------------------------------

 
 
Collection Agent or otherwise) fails to so perform, the costs and expenses of
the Purchaser incurred in connection therewith shall be payable by such Seller
as provided in Section 8.01 or Section 9.04 as applicable.
 
(b)       Each Seller shall perform all of its obligations under the Contracts
related to the Transferred Receivables to the same extent as if such Seller had
not sold or contributed Receivables hereunder and the exercise by the Purchaser
of its rights hereunder shall not relieve such Seller from such obligations or
its obligations with respect to the Transferred Receivables.  The Purchaser
shall not have any obligation or liability with respect to any Transferred
Receivables or related Contracts, nor shall the Purchaser be obligated to
perform any of the obligations of such Seller thereunder.
 
(c)        Each Seller shall cooperate with the Collection Agent in collecting
amounts due from Obligors in respect of the Transferred Receivables.
 
(d)        Each Seller hereby grants to Collection Agent an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of such Seller all steps necessary or advisable to endorse, negotiate
or otherwise realize on any writing or other right of any kind held or
transmitted by such Seller or transmitted or received by Purchaser (whether or
not from such Seller) in connection with any Transferred Receivable.
 
SECTION 6.06.  Transfer of Records to Purchaser.  Each Purchase and contribution
of Receivables hereunder shall include the transfer to the Purchaser of all of
the applicable Seller’s right and title to and interest in the records relating
to such Receivables and shall include an irrevocable non-exclusive license to
the use of such Seller’s computer software system to access and create such
records.  Such license shall be without royalty or payment of any kind, is
coupled with an interest, and shall be irrevocable until all of the Transferred
Receivables are either collected in full or become Defaulted Receivables.
 
Each Seller shall take such action requested by the Purchaser, from time to time
hereafter, that may be necessary or appropriate to ensure that the Purchaser has
an enforceable ownership interest in the records relating to the Transferred
Receivables and rights (whether by ownership, license or sublicense) to the use
of such Seller’s computer software system to access and create such records.
 
In recognition of each Seller’s need to have access to the records transferred
to the Purchaser hereunder, the Purchaser hereby grants to each Seller an
irrevocable license to access such records in connection with any activity
arising in the ordinary course of such Seller’s business or in performance of
its duties as Collection Agent, provided that (i) such Seller shall not disrupt
or otherwise interfere with the Purchaser’s use of and access to such records
during such license period and (ii) such Seller consents to the assignment and
delivery of the records (including any information contained therein relating to
such Seller or its operations) to any assignees or transferees of the Purchaser
provided they agree to hold such records confidential.
 
26
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
EVENTS OF TERMINATION
 
SECTION 7.01.  Events of Termination.  If any of the following events (“Events
of Termination”) shall occur and be continuing:
 
(a)       The Collection Agent (i) shall fail to perform or observe any term,
covenant or agreement under this Agreement (other than as referred to in
clauses (ii), (iii) of (iv) of this subsection (a)) and such failure shall
remain unremedied for 10 Business Days, (ii) shall fail to make when due any
payment or deposit to be made by it under this Agreement and such failure shall
remain unremedied for one Business Day after notice thereof has been delivered
by the Purchaser, (iii) (A) shall fail to deliver when due any Weekly Report or
Daily Report and such failure shall remain unremedied for more than two Business
Days, in the case of a Weekly Report, or for more than one Business Day, in the
case of a Daily Report, or (B) shall fail to deliver when due more than two
Weekly Reports in any calendar month or more than two Daily Reports in any
calendar week, or (iv) shall fail to perform or observe any term, covenant or
agreement contained in Sections 6.02 (other than as set forth in clauses (ii) or
(iii) of this subsection) and such failure shall remain unremedied for more than
five Business Days; or
 
(b)       Any Seller shall fail to make any payment required under
Section 2.04(a) or 2.04(b); or
 
(c)       Any representation or warranty made or deemed made by any Seller (or
any of its officers) under or in connection with this Agreement or any
information or report delivered by such Seller pursuant to this Agreement shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; provided, however, the making or deemed making of such
incorrect or untrue representation or warranty with respect to clause (iii)(2),
(3) or (4) of Section 4.01(b) or Sections 4.01(d), (f), (g), (h), (k), (l), (m),
(n) or (o) shall not constitute an Event of Termination so long as within 10
Business Days after the earlier of any Seller obtaining knowledge or receiving
notice that any such representation or warranty is incorrect or untrue the
Purchaser expressly waives, in writing, the Event of Termination which would
otherwise arise therefrom; or
 
(d)       Any Seller (i) shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement (other than as referred to in
clauses (ii) or (iii) of this subsection (d)) on its part to be performed or
observed, (ii) shall fail to make when due any payment or deposit to be made by
it under this Agreement and such failure shall remain unremedied for one
Business Day after notice thereof has been delivered by the Purchaser or its
assignees, or (iii) shall fail to perform or observe any term, covenant or
agreement contained in (x) Section 5.01 (b), (e), (g), (h),(k)(vi), or (l) and
any such failure shall remain unremedied for 10 Business Days after the earlier
of any Seller obtaining knowledge or receiving notice of such failure (provided,
that with respect to Section 5.01(g) and (h) no such grace period shall apply if
the aggregate amount of Collections subject to such failure shall exceed
$1,000,000, and, provided, further, that with respect to Section 5.01(l) no such
grace period shall apply if the aggregate amount
 
27
 

--------------------------------------------------------------------------------

 
 
of Collections subject to such failure shall exceed $10,000,000) or (y)
Section 5.01(a), (c), (f), (i), (k)(i), (k)(ii), (k)(iv), (k)(v), or (k)(ix) and
any such failure shall remain unremedied for 20 Business Days after the earlier
of such Seller obtaining knowledge or receiving notice of such failure; or
 
(e)        Any Seller or the Collection Agent shall fail to pay any principal of
or premium or interest on any of its Debt which is outstanding in a principal
amount of at least $50,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
 
(f)         Any Purchase or contribution of Receivables hereunder, the Related
Security and the Collections with respect thereto shall for any reason cease to
constitute valid and perfected ownership of such Receivables, Related Security
and Collections free and clear of any Adverse Claim; or
 
(g)        Any Seller or the Collection Agent shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Seller or any
of its subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or any Seller or any Material
Worldwide Subsidiary (as such term is defined in the Credit Facility) shall take
any action to authorize any of the actions set forth above in this
subsection (g); or
 
(h)        An “Event of Termination” shall have occurred under the Sale
Agreement or the Purchaser shall so state in writing;
 
then, and in any such event, the Purchaser may, by notice to the Sellers, take
either or both of the following actions:  (x) declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred) and (y) without limiting any right under this Agreement
to replace the Collection Agent (but subject, prior to the Sale Agreement
 
28
 

--------------------------------------------------------------------------------

 
 
Final Payment Date, to the designation made under the Sale Agreement), designate
another Person to succeed the applicable Seller as Collection Agent so long as a
Collection Agent Default shall have occurred and be continuing; provided, that,
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (g) of this
Section 7.01, the Facility Termination Date shall occur, the applicable Seller
(if it is then serving as the Collection Agent) shall cease to be the Collection
Agent, and the Purchaser (or its assigns or designees) shall become the
Collection Agent.  Upon any such declaration or designation or upon such
automatic termination, the Purchaser shall have, in addition to the rights and
remedies under this Agreement, all other rights and remedies with respect to the
Receivables provided after default under the UCC and under other applicable law,
which rights and remedies shall be cumulative.
 
 
ARTICLE VIII
 
INDEMNIFICATION
 
SECTION 8.01.  Indemnities by the Sellers.  Without limiting any other rights
which the Purchaser may have hereunder or under applicable law, the Sellers
jointly and severally hereby agree to indemnify the Purchaser and its assigns
and transferees (each, an “Indemnified Party”) from and against any and all
damages, claims, losses, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”), awarded against or incurred
by any Indemnified Party arising out of or as a result of this Agreement or the
purchase or contribution of any Transferred Receivables or in respect of any
Transferred Receivable or any Contract, including, without limitation, arising
out of or as a result of:
 
(i)       the inclusion, or purported inclusion, in any Purchase or contribution
of any Receivable that is not an Eligible Receivable on the date of such
Purchase, or the characterization in any Seller Report or other statement made
by any Seller of any Transferred Receivable as an Eligible Receivable which is
not an Eligible Receivable as of the date of such Seller Report or statement;
 
(ii)      any representation or warranty or statement made or deemed made by any
Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect when made;
 
(iii)     the failure by any Seller to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract;
or the failure of any Transferred Receivable or the related Contract to conform
to any such applicable law, rule or regulation;
 
(iv)     the failure to vest in the Purchaser absolute ownership of the
Receivables that are, or that purport to be, the subject of a Purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, free and clear of any Adverse Claim;
 
29
 

--------------------------------------------------------------------------------

 
 
(v)      the failure of any Seller to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables that are, or that purport to be, the subject of a Purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, whether at the time of any Purchase or contribution or at any
subsequent time;
 
(vi)     any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable that
is, or that purports to be, the subject of a Purchase or contribution under this
Agreement (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by such Seller acting as Collection Agent);
 
(vii)    any failure of any Seller, as Collection Agent or otherwise, to perform
its duties or obligations in accordance with the provisions hereof or to perform
its duties or obligations under any Contract related to a Transferred
Receivable;
 
(viii)   any products liability or other claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Contract;
 
(ix)      the commingling of Collections of Transferred Receivables by any
Seller or a designee of any Seller, as Collection Agent or otherwise, at any
time with other funds of such Seller or an Affiliate of such Seller;
 
(x)       any third party investigation, litigation or proceeding related to
this Agreement or the use of proceeds of Purchases or the ownership of
Receivables, the Related Security, or Collections with respect thereto or in
respect of any Receivable, Related Security or Contract (excluding any
collection costs of the Purchaser arising directly from the financial inability
of an Obligor to pay in respect of any Receivable);
 
(xi)      any failure of any Seller to comply with its covenants contained in
this Agreement;
 
(xii)     any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to any Seller hereunder;
 
(xiii)    any claim brought by any Person other than an Indemnified Party
arising from any activity by any Seller or any Affiliate of any Seller in
servicing, administering or collecting any Transferred Receivable;
 
30
 

--------------------------------------------------------------------------------

 
 
(xiv)    any Dilution with respect to any Transferred Receivable; or
 
(xv)     the failure of any Seller to comply with any term or provision of any
Contract that contains a confidentiality provision that purports to restrict the
ability of the Purchaser (or its assigns) to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract.
 
It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Transferred Receivables and
(ii) that nothing in this Section 8.01 shall require any Seller to indemnify any
Person (A) for Receivables which are not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
applicable Obligor, (B) for damages, losses, claims or liabilities or related
costs or expenses to the extent found by a court of competent jurisdiction to
have resulted from such Person’s gross negligence or willful misconduct, or
(C) for any income taxes or franchise taxes incurred by such Person arising out
of or as a result of this Agreement or in respect of any Transferred Receivable
or any Contract.
 
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or consent to any departure by a Seller therefrom shall be effective
unless in a writing signed by the Purchaser and, in the case of any amendment,
also signed by the Sellers, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No failure on the part of the Purchaser to exercise, and no delay in
exercising, any power, right or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such power, right or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.   The rights and remedies herein provided
shall be cumulative and nonexclusive of any rights or remedies provided by
law.  Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
 
SECTION 9.02.  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and be faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto.  Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.
 
SECTION 9.03.      Binding Effect; Assignability.  (a)  This Agreement shall be
binding upon and inure to the benefit of the Sellers, the Purchaser and their
respective successors and assigns; provided, however, that no Seller may assign
its rights or obligations hereunder or any interest herein without the prior
written consent of the Purchaser.  In connection with any sale or assignment by
the Purchaser of all or a portion of the Transferred Receivables, the buyer or
assignee, as the case may be, shall, to the extent of its purchase or
assignment, have all rights
 
31
 

--------------------------------------------------------------------------------

 
 
of the Purchaser under this Agreement (as if such buyer or assignee, as the case
may be, were the Purchaser hereunder) except to the extent specifically provided
in the agreement between the Purchaser and such buyer or assignee, as the case
may be.
 
(b)        This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time, after the Facility Termination Date, when all
of the Transferred Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by any Seller pursuant to
Article IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.
 
SECTION 9.04.  Costs, Expenses and Taxes.  (a)  In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Sellers jointly and severally agree to pay on demand all costs and expenses in
connection with the preparation, execution and delivery of this Agreement and
the other documents and agreements to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Purchaser with respect thereto and with respect to advising the Purchaser as to
its rights and remedies under this Agreement, and the Sellers jointly and
severally agree to pay all costs and expenses, if any (including reasonable
counsel fees and expenses), in connection with the enforcement of this Agreement
and the other documents to be delivered hereunder excluding, however, any costs
of enforcement or collection of Transferred Receivables which are not paid on
account of the insolvency, bankruptcy or financial inability to pay of the
applicable Obligor.
 
(b)          In addition, the Sellers jointly and severally agree to pay any and
all stamp and other taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other documents or
agreements to be delivered hereunder, and the Sellers jointly and severally
agree to save each Indemnified Party harmless from and against any liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.
 
SECTION 9.05.  No Proceedings.  Each Seller hereby agrees that it will not
institute against or join any other Person in instituting against the Purchaser
any proceeding of the type referred to in Section 7.01(g) so long as there shall
not have elapsed one year plus one day since the later of (i) the Facility
Termination Date and (ii) the date on which all of the Transferred Receivables
are either collected in full or become Defaulted Receivables.
 
SECTION 9.06.  Confidentiality.  Unless otherwise required by applicable law,
each party hereto agrees to maintain the confidentiality of this Agreement in
communications with third parties and otherwise; provided that this Agreement
may be disclosed to (i) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the other parties hereto, and (ii) such party’s legal
counsel and auditors and the Purchaser’s assignees, if they agree in each case
to hold it confidential.
 
Notwithstanding any other provision herein, each party hereto (and each
employee, representative or other agent of each party hereto) may disclose to
any and all
 
32
 

--------------------------------------------------------------------------------

 
 
Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction contemplated by this Agreement and the other
Transaction Documents and all materials of any kind (including opinions or other
tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.  The preceding sentence is intended to cause this Agreement to
be treated as not having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision) of the U.S.
Treasury Regulations promulgated under Section 6011 of the Internal Revenue Code
of 1986, as amended, and shall be construed in a manner consistent with such
purpose.
 
SECTION 9.07.  GOVERNING LAW.  THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT
THAT, PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE
EFFECT OF PERFECTION OR NON-PERFECTION OF THE PURCHASER’S OWNERSHIP OF OR
SECURITY INTEREST IN THE RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.
 
SECTION 9.08.  Third Party Beneficiary.  Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and each
Seller hereby consents to any such assignments.  All such assignees, including
parties to the Sale Agreement in the case of assignment to such parties, shall
be third party beneficiaries of, and shall be entitled to enforce the
Purchaser’s rights and remedies under, this Agreement to the same extent as if
they were parties thereto, except to the extent specifically limited under the
terms of their assignment.
 
SECTION 9.09.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
 
SECTION 9.10.  Amendment and Restatement of Original Agreement.  This Agreement
constitutes an amendment and restatement in its entirety of the Original
Agreement.  Each party hereto acknowledges that the amendment and restatement of
the Original Agreement on the terms and conditions set forth herein shall not in
any way affect any sales, transfers, contributions, assignments or security
interest grants effected pursuant to the Original Agreement or any
representations, warranties or covenants made by any Seller with respect to such
sales, transfers, contributions, assignments or security interest grants, any
indemnities thereunder, or any rights or remedies of the Purchaser or its
assigns.  The Sellers hereby confirms all purchases, contributions, sales,
transfers, assignments and security interests effected pursuant to the Original
Agreement.
 
[Remainder of this page intentionally left blank]
 

33 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
SELLER:
LEXMARK INTERNATIONAL, INC.
 
 
By:   /s/ Bruce J. Frost      
Name:  Bruce J. Frost
Title:   Treasurer
 
Address: 740 West New Circle Road
Building 1, Dept. 857
Lexington, Kentucky  40550
 
Facsimile No.:  (859) 232-5137
Telephone No.: (859) 232-3645
 
SELLER:
PERCEPTIVE SOFTWARE, LLC
 
 
By:    /s/ Bruce J. Frost      
Name:  Bruce J. Frost
Title:   Treasurer
 
Address:740 West New Circle Road
Building 1, Dept. 857
Lexington, Kentucky  40550
 
Facsimile No.:  (859) 232-5137
Telephone No.: (859) 232-3645
PURCHASER:
LEXMARK RECEIVABLES CORPORATION
 
 
By:   /s/ Bruce J. Frost        
Name:  Bruce J. Frost
Title:   Treasurer
 
Address:2215-B Renaissance Drive
Suite 5
Las Vegas, NV 89119
 
Facsimile No.:  (702) 966-4247
Telephone No.: (702) 740-4244


[Signature Page to Amended and Restated Purchase and Contribution Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


On file with the Program Agent.

A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


 
LOCK-BOX BANKS
 
Bank of America, N.A.
P.O. Box 96612
Chicago, IL  60693-6612
 
 


Bank of America, N.A.
PO Box 846261
Dallas, TX 75284-6261

B-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF
 
DEFERRED PURCHASE PRICE NOTE
 
New York, New York
October 10, 2013
 
FOR VALUE RECEIVED, LEXMARK RECEIVABLES CORPORATION, a Delaware corporation (the
“Purchaser”), hereby promises to pay to ____________________________________
(the “Seller”) the principal amount of this Note, determined as described below,
together with interest thereon at a rate per annum equal at all times to the sum
of (i) 0.5% per annum, plus (ii) the Applicable Margin (as defined in the Sale
Agreement) then in effect, plus (ii) the Eurodollar rate (as determined by the
Purchaser in its reasonable discretion) for periods of one month, in each case
in lawful money of the United States of America.  Capitalized terms used herein
but not defined herein shall have the meanings assigned to such terms in the
Amended and Restated Purchase and Contribution Agreement dated as of October
10, 2013 between the Seller, the other sellers named therein, and the Purchaser
(such agreement, as it may from time to time be amended, restated or otherwise
modified in accordance with its terms, the “Purchase and Contribution
Agreement”).  This Note is one of the notes referred to in the definition of
“Deferred Purchase Price” in the Purchase and Contribution Agreement.
 
The aggregate principal amount of this Note at any time shall be equal to the
difference between (a) the sum of the aggregate principal amount of this Note on
the date of the issuance hereof and each addition to the principal amount of
this Note pursuant to the terms of Section 2.02 of the Purchase and Contribution
Agreement minus (b) the aggregate amount of all payments made in respect of the
principal amount of this Note, in each case, as recorded on the books and
records of the Purchaser and the Seller, but failure to so record shall not
affect the obligations of the Purchaser to the Seller.
 
The entire principal amount of this Note shall be due and payable one year and
one day after the Facility Termination Date or such later date as may be agreed
in writing by the Seller and the Purchaser.  The principal amount of this Note
may, at the option of the Purchaser, be prepaid in whole at any time or in part
from time to time, in each case, to the extent permitted by the Purchase and
Contribution Agreement.  Interest on this Note shall be paid in arrears on each
Settlement Date, at maturity and thereafter on demand.  All payments hereunder
shall be made by wire transfer of immediately available funds to such account of
the Seller as the Seller may designate in writing.
 
Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Purchaser under this Note exceed the highest
rate of interest permissible under applicable law.
 
The obligations of the Purchaser under this Deferred Purchase Price Note are
subordinated in right of payment, to the extent set forth in Section 2.03(c) of
the Purchase and
 
C-1
 

--------------------------------------------------------------------------------

 
 
Contribution Agreement, to the prior payment in full of all Capital, Yield, Fees
and other obligations of the Purchaser under the Sale Agreement.
 
Notwithstanding any provision to the contrary in this Deferred Purchase Price
Note or elsewhere, other than with respect to payments specifically permitted by
Section 2.03(c) of the Purchase and Contribution Agreement, no demand for
any  payment may be made hereunder, no payment shall be due with respect hereto
and the Seller shall have no claim for any payment hereunder prior to the
occurrence of the Facility Termination Date and then only on the date, if ever,
when all Capital, Yield, Fees and other obligations owing under the Sale
Agreement shall have been paid in full.
 
In the event that, notwithstanding the foregoing provision limiting such
payment, the Seller shall receive any payment or distribution on this Deferred
Purchase Price Note which is not specifically permitted by Section 2.03(c) of
the Purchase and Contribution Agreement, such payment shall be received and held
in trust by the Seller for the benefit of the entities to whom the obligations
are owed under the Sale Agreement and shall be promptly paid over to such
entities.
 
The Purchaser hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever.
 
Neither this Note, nor any right of the Seller to receive payments hereunder,
shall, without the prior written consent of the Purchaser and (so long as the
Sale Agreement remains in effect or any amounts remain outstanding thereunder)
the Agent under the Sale Agreement, be assigned, transferred, exchanged,
pledged, hypothecated, participated or otherwise conveyed.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 
 

   
LEXMARK RECEIVABLES CORPORATION
                By: _______________________________     Name:     Title:  

 
 
 
                                                           
C-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF PURCHASER LOAN NOTE
 
 New York, New York
 
$[____________]
 
FOR VALUE RECEIVED, [_______________________], a Delaware [______________] (the
“Company”), hereby promises to pay to LEXMARK RECEIVABLES CORPORATION (the
“Lender”), no later than twelve (12) months from the date hereof or on demand if
sooner made, the aggregate unpaid principal amount of the Purchaser Loans made
by the Lender to the Company under the Purchase and Contribution Agreement
referred to below), and to pay on each Settlement Date interest on the unpaid
principal amount of the Purchaser Loans at a rate per annum equal at all times
to the sum of (i) the Eurodollar rate (as determined by the Lender in its
reasonable discretion) plus (ii) the Applicable Margin (as defined in the Sale
Agreement), then in effect, for periods of one month, in each case in lawful
money of the United States of America and in immediately available funds.
 
The date and amount of each Purchaser Loan made by the Lender to the Company
from the date hereof until the repayment of all sums due hereunder, and each
payment made on account of the principal thereof, shall be recorded by the
Lender and the Company on their books and records.
 
This Note is the Purchaser Loan Note referred to in the Amended and Restated
Purchase and Contribution Agreement (as amended, restated or otherwise modified
from time to time, the “Purchase and Contribution Agreement”) dated as of
October 10, 2013 between the Company and the Lender, as a Seller and the
Purchaser, respectively, and the other sellers party thereto, and evidences
Purchaser Loans made by the Lender to the Company thereunder.  Capitalized terms
used in this Note and not defined herein have the respective meanings assigned
to them in the Purchase and Contribution Agreement.
 
The principal amount of this Note may, at the option of the Company, be prepaid
in whole at any time or in part from time to time.
 
Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Company under this Note exceed the highest
rate of interest permissible under applicable law.
 
The Company hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever with respect to this Note.
 
In the event the Lender shall refer this Note to an attorney for collection, the
Company agrees to pay, in addition to unpaid principal and interest, all the
costs and expenses incurred in attempting or effecting collection hereunder,
including reasonable attorney’s fees, whether or not suit is instituted.
 
D-1
 

--------------------------------------------------------------------------------

 
 
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 
[______________________________________]
 


 


 
By:
____________________________________                                                            
Name:
Title:
 

D-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF MONTHLY REPORT




On file with the Program Agent.



E-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF WEEKLY REPORT




On file with the Program Agent.



F-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF DAILY REPORT




On file with the Program Agent.

G-1
 
 

--------------------------------------------------------------------------------

 

 